Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 07/21/2022 has been entered into this application.

Claim(s) 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (2002/0118905 A1, previously cited reference).

As to claim 8, Wu when modified by Ford, Wu discloses an opto-electronics module (see modified fig. 2, below; Optical Apparatus 1) for a downhole logging too downhole detector apparatus (figs. 1-2), comprising: 
a housing (an elongate body/casing (24)); 
a circuit board is expressly described by the function of the elongate body 24 and/or the upper electronics housing 32 as a piece of material used for the mounting and interconnection of components of electronic equipment(s) (i.e. the optical source and/or detection equipment) [pars. 0019-20] in the housing/in the enclosure/case
an optical connector combination of a cable 14, an upper electronics housing (32) coupled to the housing (an elongate body/casing (24)); 
a light source an LED (40) inside the housing; 
a reference detector (44) inside the housing; 
a measurement detector (42) inside the housing, the measurement detector (42) distinct from the reference detector; 
a first beam splitter dichroic mirror (47) inside the housing positioned to direct a first portion of light emitted from the light source the LED (40) into the reference detector (44) and a second portion of the light emitted from the light source the LED (40) into an optical conduit a first fiber optic (46)[par. 0021], the optical conduit the first fiber optic (46)[par. 0021] traversing the optical connector; and 
a beam reflector a beam splitter/coupler (53) distinct from the first beam splitter dichroic mirror (47) inside the housing positioned to direct at least a portion of light received from the optical conduit into the measurement detector (42).
As to claim 9, Wu also discloses wherein the beam reflector the beam splitter/coupler (53) is a second beam splitter positioned to direct a second portion of light received from the optical conduit the first fiber optic (46) out of the opto-electronics module (see modified fig. 2, below; Optical Apparatus 1).
As to claim 10, Wu also discloses wherein the optical conduit includes an optical fiber the first fiber optic (46) or a lens (68).
As to claim 12, Wu discloses a downhole logging tool is downhole detector apparatus (figs. 1-2), comprising: a tool body housing an opto-electronics assembly is included a production logging tool (10) that is suspended in a well (12) by means of a cable (14) [par. 0019], the opto-electronics assembly comprising an opto-electronics module (see modified fig. 2, below; Optical Apparatus 1) coupled to the circuit board the data processing equipment (18) and receiving control signals is the conductors (not shown) that is included in the cable 14 which may be either electrical or optical, or both, for communicating from the circuit board the data processing equipment (18)[pars. 0019, the opto-electronics module is expressly depicted as a unit, wherein the opto-electronics module includes a housing (an elongate body 24 casing) formed to hold the light source, reference detector, measurement detector, first bean splitter, and second beam splitter in fixed positions [par. 0020], as can be seen in drawing modified fig. 2.
As to claim 13, Wu discloses a downhole logging tool is downhole detector apparatus (figs. 1-2), comprising: an optical sensor the combination of optical probe(s) (30) and a fiber optic (49) optically coupled to the opto-electronics module (see modified fig. 2, below; Optical Apparatus 1) to receive the second portion of the light emitted from the light source the LED (40) via the optical conduit the first fiber optic (46) as can be seen in depicted drawing, modified (fig. 2), wherein the optical conduit fiber optic (49) is optically coupled to an external optical sensor optical probes, the optical sensor a plurality of optical probes, e.g. 30a, 30b, 30c, 30d, exposed to an external environment well (12)[pars. 0020-21].
As to claims 14 and 15, Wu also discloses wherein the measurement detector (44) measures the intensity of the light received from the optical conduit a fiber second optic (49) to evaluate properties of an external environment well (12); and wherein the intensity of the light indicative of a liquid to gas composition in the external environment well (12)(claim 15)[par. 0031](also see, cited U.S. 6,023,340 that is incorporated by reference).


    PNG
    media_image1.png
    587
    785
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10 and 12-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2002/0118905 A1, previously cited reference) in view of Ford et al. (2013/0020480 A1).

 	Regarding claim 1, Wu discloses a downhole logging tool is downhole detector apparatus (figs. 1-2), comprising: a tool body housing an opto-electronics assembly is included in a production logging tool (10) comprising an elongate body 24 and/or e.g. in an upper electronics housing 32) that is suspended in a well (12) by means of a cable (14) [pars. 0019-20], the opto-electronics assembly comprising an opto-electronics module is a data processing equipment (18) coupled to the circuit board is connected through conductors (not shown) which may be either electrical or optical and receiving control signals is communicating from the circuit board expressly described by the function of the elongate body 24 and/or the upper electronics housing 32 [pars. 0019-20], the opto-electronics module comprising: light source an LED (40); a reference detector (44); a measurement detector (42) distinct from the reference detector (44); a first beam splitter dichroic mirror (47) positioned with respect to the light source the LED (40) and the reference detector (44), wherein the first beam splitter dichroic mirror (47) directs a first portion of light emitted from the light source into the reference detector (44) and a second portion of the light emitted from the light source into an optical conduit a first fiber optic (46)[par. 0021]; and a second beam splitter a beam splitter/coupler (53) distinct from the first beam splitter the dichroic mirror (47) and positioned with respect to the optical conduit the first fiber optic (46)[par. 0021] and the measurement detector (42), wherein the second beam splitter the beam splitter/coupler (53) directs at least a portion of light received from the optical conduit into the measurement detector (44); and an optical sensor the combination of optical probe(s) (30) and a fiber optic (49) optically coupled to the opto-electronics module (see modified fig. 2, below; Optical Apparatus 1) to receive the second portion of the light emitted from the light source the LED (40) via the optical conduit the first fiber optic (46) as can be seen in depicted drawing, modified (fig. 2).
Wu fail to explicitly specify a circuit board, and wherein the opto-electronics module is physically coupled to the circuit board.
However, even though, Wu fail to specify a circuit board, a circuit board is expressly described by drawing depiction of the optical apparatus structure (fig. 2), the upper electronics housing 32 the structure as a piece of material used for the mounting and interconnection of components of electronic equipment(s) (i.e. the optical source and/or detection equipment) [pars. 0019-20]; the fig. 2 assembly of provides assembly of optical components that enables a simultaneous detection of fluorescence and reflectance from a single fiber probe [par. 0021].
In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), reliance on the knowledge of one of ordinary skill before the effective filing date of the claimed invention and/or at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977), to recognized that obvious and generally known in the art to couple an opto-electronics module to a circuit board in order to interconnect components of electronic equipment(s) (i.e. the optical source and/or detection equipment) in order to power the components and work together as a single/one unit to perform one overall function of gas detection system.
In addition, Ford from the same field of endeavor teaches and shows that it is known in the art to arrange electronics/optical components on a circuit board (Ford, [pars. 0100-106]) in order to interconnect components of electronic equipment(s) (i.e. the optical source and/or detection equipment) in order to power the components and work together as a single/one unit to perform one overall function of gas detection system (Ford, [par. 0003]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu in the manner set forth in applicant’s claim 1, in view of the teaching of Ford in order to interconnect components of electronic equipment(s) (i.e. the optical source and/or detection equipment) in order to power the components and work together as a single/one unit to perform one overall function of gas detection system (Ford, [par. 0003]). In this case, reliance on the knowledge of one of ordinary skill before the effective filing date of the claimed invention and/or at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977). 

For the purposes of clarity, a circuit board is considered as (i.e. a piece of material on which printed or integrated circuits are installed and/or a sheet of insulating material used for the mounting and interconnection (often by a printed circuit) of components in electronic equipment.
Coupled = linked or connected in a pair or pairs, and/or connected through electromagnetic induction, electrostatic charge, or an optical link or optical fiber and/or a metallic wire to another medium. 


    PNG
    media_image1.png
    587
    785
    media_image1.png
    Greyscale


As to claim 2, Wu when modified by Ford, Wu also discloses wherein the optical conduit includes an optical fiber the first fiber optic (46) or a lens (68).
As to claim 6, Wu discloses a downhole logging tool is downhole detector apparatus (figs. 1-2), comprising: a tool body housing an opto-electronics assembly is included a production logging tool (10) that is suspended in a well (12) by means of a cable (14) [par. 0019], the opto-electronics assembly comprising an opto-electronics module (see modified fig. 2, below; Optical Apparatus 1) coupled to the circuit board the data processing equipment (18) and receiving control signals is the conductors (not shown) that is included in the cable 14 which may be either electrical or optical, or both, for communicating from the circuit board the data processing equipment (18)[pars. 0019, the opto-electronics module is expressly depicted as a unit, wherein the opto-electronics module includes a housing (an elongate body 24 casing) formed to hold the light source, reference detector, measurement detector, first bean splitter, and second beam splitter in fixed positions [par. 0020], as can be seen in drawing modified fig. 2.
As to claim 7, Wu when modified by Ford, Wu discloses a downhole logging tool is downhole detector apparatus (figs. 1-2), comprising: an optical sensor the combination of optical probe(s) (30) and a fiber optic (49) optically coupled to the opto-electronics module (see modified fig. 2, below; Optical Apparatus 1) to receive the second portion of the light emitted from the light source the LED (40) via the optical conduit the first fiber optic (46) as can be seen in depicted drawing, modified (fig. 2), wherein the optical sensor is on an outside of the tool body (10) and fiber optic (49) optically couples to the optical conduit via (i.e. a pressure sealed bulk head).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2002/0118905 A1, previously cited reference) in view of Ford et al. (2013/0020480 A1), and further, in view of MAITY et al. (9,632,071 B2, Applicant cited reference).

As to claim 3, Wu when modified by Ford, Wu teaches of a tool body housing an opto-electronics assembly is included a production logging tool (10) that is suspended in a well (12) by means of a cable (14) [par. 0019], as applied to claim 1.
Wu fail to explicitly specify the downhole logging tool further comprising a plurality of opto-electronics assemblies arranged around the tool body.
MAITY from the same field of endeavor teaches of a plurality of optoelectronics assemblies arranged around the tool body is a plurality of devices 101 and therefore, a plurality of electronics and circuitry 144, are mounted in a circular array around the instrument 303; figures 2, 3, column 10, lines 33-64) and, further teaches duplication of the essential working parts of a device are installed in a system in order to reduces errors and in order to provide multiple and/or  plurality measurement parameters (col. 11, lines 9-15). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the downhole logging tool of Wu in the manner set forth in applicant’s claim 3, in view of the teaching of MAITY in order to reduces errors enhanced accurate detection and in order to provide multiple and/or  plurality measurement parameters, as per teachings of MAITY, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2002/0118905 A1, previously cited reference) in view of Ford et al. (2013/0020480 A1), and further, in view of Lane et al. (WO 2015/054432 A1, Applicant cited reference).

As to claims 4 and 5, Wu when modified by Ford, Wu teaches of a tool body housing an opto-electronics assembly is included a production logging tool (10) that is suspended in a well (12) by means of a cable (14) [par. 0019], and a circuit board is a data processing equipment (18)[par. 0019], and suggest an opto-electronics module (see modified fig. 2, below; Optical Apparatus 1)  is a modular by putting several devices together to for a compact instrument, as can be seen in the modified fig. 2, as applied to claim 1.
Wu also suggest coupling of the Optical Apparatus 1 which is a modular by putting several devices together to for a compact instrument, with cable 14 includes conductors and upper electronics housing (32), as can be seen in the modified fig. 2,
Wu fail to explicitly specify wherein the opto-electronics module is removably coupled to the circuit board (claim 4) and wherein the opto-electronics assembly is modular and removably coupled to the tool body (claim 5).
Lane from the same field of endeavor teaches of wherein the opto-electronics module is removably coupled to the circuit board (an optical sensor (opto-electronics module) is controlled and monitored by a modular signal interface "MSID" with the circuit board being removable; paragraphs [00266], (00450]. (00471]). 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the downhole logging tool of Wu to include wherein the opto-electronics module is removably coupled to the circuit board, as taught by LANE, in order to gain the advantages of providing ease of manufacturability (see paragraph [00267) of LANE), increased serviceability by allowing the replacement of select modular components, and increased customization. 
Still lacking is the Combination of the references fail to explicitly specify the constructional change in the device of claim 1, as that claimed by Applicants claim 5, wherein the opto-electronics assembly is removable from the tool body.
However, even though, the Combination of the references fail to teach the constructional change in the device of claim 1, as that claimed by Applicants claim 5, the constructional change(s) is/are considered obvious design variation, since it is well settled that whether the element is separated into multiple elements, see In re Dulberg, 129 USPQ 348 (CCPA, 1961) or the element is integrated into a single element, see In re Larson, 144 USPQ 347 (CCPA, 1965) so long as the same function performed by the prior art and the claimed invention, then the prior art still anticipates or renders obvious the claimed invention. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of the references as desired appropriate such as that claimed by Applicant’s claim 5, wherein the opto-electronics assembly is removable from the tool body, in order to gain the advantages of providing ease and flexibility of assembling the system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2002/0118905 A1, previously cited reference) in view of Ford et al. (2013/0020480 A1), and further, in view of Meltzer (6,580,449 B1, Applicant cited reference).

As to claim 11, Wu when modified by Wu, Wu also discloses wherein the optical conduit includes an optical fiber the first fiber optic (46) or a lens (68), as applied to claim 10.
Wu fails to disclose wherein an end of the optical fiber or lens at which light from the light source enters is polished at an angle. 
MELTZER discloses wherein an end of the optical fiber or lens at which light from the light source enters is polished at an angle (a proximal end 68 of the bundle 64 (optical fiber) is set off axis relative to the lamp 72 and polished to achieve optimum light reception from the lamp 72; paragraph [0057], figure 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the opto-electronics module of Wu to include wherein an end of the optical fiber or lens at which light from the light source enters is polished at an angle, as taught by MELTZER , in order to gain the advantages of minimizing back reflectance into the optical fiber, thereby increasing the accuracy of measurements, and an increase in the efficiency of light entering the bundle (see paragraph [0057] of MELTZER).

Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2002/0118905 A1, previously cited reference) in view of MAITY et al. (9,632,071 B2, Applicant cited reference).

As to claim 16, Wu teaches of a sensor system for a downhole logging tool is downhole detector apparatus (figs. 1-2), comprising: 
an opto-electronics module (see modified fig. 2, below; Optical Apparatus 1), comprising: 
a housing (an elongate body/casing (24));  
a circuit board is expressly described by the function of the elongate body 24 and/or the upper electronics housing 32 as a piece of material used for the mounting and interconnection of components of electronic equipment(s) (i.e. the optical source and/or detection equipment) [pars. 0019-20] in the housing/in the enclosure/case
an optical connector combination of a cable 14, an upper electronics housing (32) and/or a first fiber optic (46)[par. 0021] coupled to the housing (an elongate body/casing (24)), the optical connector providing an optical pathway; 
a light source an LED (40) inside the housing; 
a reference detector (44) inside the housing; 
a measurement detector (42) inside the housing, the measurement detector (42)  distinct from the reference detector (44); 
a first beam splitter dichroic mirror (47) inside the housing positioned to direct at least a portion of light emitted from the light source the LED (40) into the optical conduit a first fiber optic (46)[par. 0021] and at least a portion of the light into the reference detector; 
a second beam splitter a beam splitter/coupler (53) distinct from the first beam splitter dichroic mirror (47) in the housing and positioned to direct at least a portion of light received from the optical pathway into the measurement detector (42); and 
a sensor device the combination of optical probe(s) (30) and a fiber optic (49) coupled to the optical connector via (i.e. a bulk head).
Wu fail to explicitly specify a sensor device coupled to the optical connector via (i.e. a bulk head), the sensor device comprising: a pressure plug removably coupled to the bulk head; a sensor tip comprising an optical rod, wherein at least a portion of the optical rod is exposed to an external environment; and an optical fiber extending from the pressure plug and into the sensor tip where the optical fiber is optically coupled to the optical rod at one end and the optical pathway on the other end.
MAITY from the same field of endeavor teaches of a holding device 700/700' for holding a reflector (figs. 7 and 11: 702/802) is a sensor device coupled to the optical connector via a bulk head (structure as depicted in drawing (fig. 7(b)) partition separating compartments and/or wall-like constructions inside a vessel, as for forming watertight compartments)(col. 14, lines 1-61), the sensor device the holding device 700/700' comprising: a pressure plug is a male connector 706 (see FIG. 7(a)) removably coupled to the bulk head (structure (702/802); includes a sensor tip  as can been seen in (figs. 7(a) -8 and 11) comprising an optical rod, wherein at least a portion of the optical rod is exposed to an external environment (col. 14, lines 45-61); and an optical fiber (19/100) extending from the pressure plug and into the sensor tip where the optical fiber is optically coupled to the optical rod at one end and the optical pathway on the other end (col. 1, lines 47-65) (col. 8, lines 22-30), in order to maintain adequate connectivity and provide and keeping two parts of the system in physical contact within the system for effective signal communication. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the downhole logging tool of Wu in the manner set forth in applicant’s claim 16, in view of the teaching of MAITY in order to maintain adequate connectivity and provide and keeping two parts of the system in physical contact within the system for effective signal communication, as per teachings of MAITY, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case 
As to claims 17-20, Wu when modified by MAITY, as applied to claim 16, MAITY further discloses a structure that is use in a sensor system (figs. 1-12: 10) for a downhole logging tool (a device 101 providing investigative logging techniques; figure 1, column 3, lines 30-48, column 6, line 53 to column 7, line 2)(col. 6, lines 34-35, and lines 53-56) that is implementing limitations such as, wherein the sensor device the holding device 700/700' for holding a reflector (figs. 7 and 11: 702/802) is modular and unpluggable/connectable from the bulk head (structure as depicted in drawing (fig. 7(b)) partition separating compartments) (claim 17); wherein the measurement detector (the processing subsystem (measurement detector) inside the device 101 of the instrument 303; figures 2, 3, column 8, line 65 to column 9, line 17) measures the intensity of the light reflected back from the optical rod (claim 18);
wherein the housing (an instrument 303 (housing) includes the device 101; figure 3, column 10, lines 33-41) is formed to hold the light source (laser source 124 (light source) inside the device 101 of the instrument 303; figures 2, 3, column 9, lines 29-40), measurement detector (the processing subsystem (measurement detector) inside the device 101 of the instrument 303; figures 2, 3, column 8, line 65 to column 9, line 17), and beam reflector (a primary coupling device 108 (first beam splitter) inside device 101 of the instrument 303, receives and splits electromagnetic radiation 128 from the laser source 124 into a second electromagnetic radiation part 132 (first portion of light) into the detector 120; figures 2, 3, column 7, line 58 to column 8, line 10) in fixed positions (claim 19); and further comprising a plurality of opto-electronics modules and corresponding sensors arranged around a central axis of the downhole logging tool body (a device 101 providing investigative logging techniques; figure 1, column 3, lines 30-48, column 6, line 53 to column 7, line 2) as can be seen in drawing (fig, 3) (claim 20).

Response to Arguments

Applicant’s arguments/remarks, filed on 07/21/2022, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments:  
a) Applicant argues specifically that “Claim 1, as amended, recites a circuit board, and an opto-electronics module physically coupled to the circuit board. Claims 8 and 16 recite a circuit board in the housing. Applicants respectfully submit that the prior art, as relied on by the Examiner in the presently outstanding Office Action, fails to show and describe a circuit board that is physically coupled to an opto- electronics module or contained within a housing of a downhole logging tool.”, 

Examiner's response:

With respect to argument (a), in response to applicant’s argument relating to claim 1 rejection, the argument have/has been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) and/or being used in the current rejection.
Additionally, Applicant has argued the patentability of independent claims 8 and 16, based solely upon the patentability of independent amended claim(s) 1, and has presented no additional arguments exclusively pertaining to the claims, since independent claims 8 and 16, explicitly lack “….physically…”, and the applicant has not argued the examiner’s position about the rejection(s) regarding the independent claims and dependent claims directly, in the previous Official action, it is respectfully pointed out to applicant that the rejection are proper.
In conclusion, one of ordinary skill before the effective filing date of the claimed invention and/or at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support a rejection of the claimed invention under 35 U.S.C. 102 or 35 U.S.C. 103. As such, the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art an opto-electronics module for a downhole logging tool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886